 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          GURNEK SINGH, et al.,
 8                                   Plaintiffs,
 9                v.                                          C18-1210 TSZ

10        U.S. DEPARTMENT OF STATE,                           MINUTE ORDER
          et al.,
11
                                     Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)     Having reviewed the parties’ Joint Status Report, (docket no. 13),
   indicating that good cause exists for additional time to submit a Joint Status Report, the
15
   parties are hereby DIRECTED to file a Joint Status Report on or before June 14, 2019.
16          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 3rd day of June, 2019.
18

19                                                        William M. McCool
                                                          Clerk
20
                                                          s/Karen Dews
21                                                        Deputy Clerk

22

23

     MINUTE ORDER - 1
